

114 HR 1122 IH: Supporting Mexico Against Corruption Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1122IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the imposition of sanctions pursuant to the Global Magnitsky Human Rights Accountability Act to combat corruption and human rights violations perpetrated by officials in the Mexican Government, and for other purposes.1.Short titleThis Act may be cited as the Supporting Mexico Against Corruption Act.2.Global Magnitsky sanctions with respect to certain government officials that engage in corruption or human rights abuses in Mexico(a)In generalNot later than 120 days after the date of the enactment of this Act, and as appropriate thereafter, the President shall impose the sanctions described in subsection (c) with respect to each foreign person described in subsection (b) if the President has credible evidence that the foreign person has knowingly engaged in any of the activities described in section 1263(a)(3) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(b)Foreign persons describedA foreign person described in this subsection is a foreign person who is—(1)a current or former official of the Government of Mexico; or(2)acting on behalf of, or in cooperation with, an official of such Government.(c)Sanctions described(1)In generalThe sanctions described in this subsection are the sanctions described in section 1263(b) of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(2)Exception for intelligence activitiesThe requirement to impose sanctions under this section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or any authorized intelligence activities of the United States.(d)WaiverThe President may waive the imposition of the sanctions under this section with respect to a foreign person if the President determines and reports to the appropriate congressional committees that such waiver is—(1)in the national security interests of the United States; or(2)necessary to prevent undue economic harm to the people of Mexico.(e)Implementation(1)In generalThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)Exception relating to the importation of goodsThe authorities and requirements to impose sanctions authorized under this Act shall not include the authority or requirement to impose sanctions on the importation of goods.(3)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment and excluding technical data.(f)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(g)Report on implementationNot later than 15 days after imposing sanctions under subsection (a), the President shall submit to the appropriate congressional committees a report regarding measures taken to implement this section.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, the Committee on the Judiciary, and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, and the Committee on Appropriations of the Senate.(2)Foreign personThe term foreign person means an individual or entity that is not a United States person.(3)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.